    Case 20-31030              Doc 14       Filed 01/06/21         Entered 01/06/21 14:46:33          Desc Order Show
                                                    Cause          Page 1 of 1

                                           UNITED STATES BANKRUPTCY COURT
                                              Western District of North Carolina
                                                     Charlotte Division

                                                         Case No. 20−31030
                                                             Chapter 7




In Re: Debtor(s) (name(s) used in the last 8 years, including married, maiden, trade, and address):
      H&M Construction Solutions, Inc.
      5020 Elder Avenue
      Charlotte, NC 28205
      Social Security No.:
      Debtor EIN:
      82−2022955




                              ORDER TO APPEAR AND SHOW CAUSE

Form 206 − Non−Individual Summary of Schedules
Schedule A/B − List Property post 12−1
Schedule D − Secured Claims
Schedule G − Executory Contracts
Schedule H − Co−Debtors
Declaration Concerning Schedules
Statement of Financial Affairs
Fee Disclosure Statement
Corporate − Partnership Resolution

The court, having reviewed the record in this Chapter 7 bankruptcy case, and it appearing that the Debtor(s) failed to
file all of the required schedules, statements, and other documents as listed above within the time periods set by the
Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy Rules of the court, and/or any
subsequent extensions of time as allowed by the court;

The court hereby concludes that the failure to timely file all of the documents referenced in the court's December 15,
2020 Notice of Deficiency constitutes a violation of the applicable provisions of the Bankruptcy Code, Rules of
Bankruptcy Procedure, and the Local Rules of the court.

Based upon the foregoing, the court hereby ORDERS THE DEBTORS(S) TO APPEAR on January 25, 2021 at
09:30 AM at Charles R. Jonas Federal Building, 401 West Trade Street, Courtroom 1−4, Charlotte, NC 28202 and
SHOW CAUSE why this case should not be dismissed and/or other sanctions should not be imposed due to the
failure of the Debtor(s) to timely file the required schedules, statements, and other documents.



Dated: January 6, 2021                                                 BY THE COURT


                                                                       J. Craig Whitley
                                                                       United States Bankruptcy Judge


Electronically filed and signed (1/6/21)
